225 S.W.3d 608 (2006)
Johnnie Lee CARTER, Appellant,
v.
Araceli H. CARTER, Appellee.
No. 08-06-00073-CV.
Court of Appeals of Texas, El Paso.
July 6, 2006.
Johnnie Lee Carter, El Paso, pro se.
Araceli H. Carter, El Paso, pro se.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION
DAVID WELLINGTON CHEW, Justice.
Appellant is attempting to appeal from a cause of action based on fraud. Appellant filed his notice of appeal on February 1, 2006. Pending before the Court on its own initiative is the dismissal of this appeal for want of jurisdiction because there is no there is no final judgment or appealable order.
This Court possesses the authority to dismiss an appeal for want of jurisdiction after giving proper notice to all parties. See TEX.R.APP.P. 42.3. On June 2, 2006, the Clerk of this Court notified Appellant, in accordance with Texas Rule of Appellate Procedure 42.3, that this Court does not have jurisdiction over this appeal. Appellant was advised that this appeal would be dismissed unless any party could show cause for continuing the appeal within ten days from the date of receipt of this Court's letter. Appellant failed to respond to this Court's notice. Accordingly, because there is no appealable order and/or judgment, we dismiss the appeal for want of jurisdiction. See TEX.R.APP.P. 42.3(a).